UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended July 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53051 Advanced BioMedical Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 350 Fifth Avenue, 59th Floor New York, NY 10118 (Address of principal executive offices, including zip code.) (718) 766-7898 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNOx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox As of September 19, 2012, there are 56,574,850 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “ABMT” and the “Registrant” refer to Advanced BioMedical Technologies, Inc. unless the context indicates another meaning. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying condensed unaudited financial statements of Advanced BioMedical Technologies, Inc., formerly known as Geostar Mineral Corporation, a Nevada corporation are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company’s most recent annual financial statements for the year ended October 31, 2011 included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on February 15, 2012. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed financial statements for the period ended July 31, 2012 are not necessarily indicative of the operating results that may be expected for the full year ending October 31, 2012. ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JULY 31, 2012 (UNAUDITED) ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONTENTS Pages Condensed Consolidated Balance Sheets as of July 31, 2012 and October 31, 2011 (unaudited) F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended July 31, 2012 and 2011 and the period from September 25, 2002 (inception) through July 31, 2012 (unaudited) F-2 Condensed Consolidated Statements of Stockholders’ Deficit for the period from September 25, 2002 (inception) through July 31, 2012 (unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the nine months ended July 31, 2012 and 2011 and the period from September 25, 2002 (inception) through July 31, 2012 (unaudited) F-4 Notes to Condensed Consolidated Financial Statements (unaudited) F5 - F8 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. (“ABMT”) AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS July 31, October 31, CURRENT ASSETS Cash and cash equivalents $ $ Other receivables and prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, NET DEPOSIT FOR PURCHASE OF PROPERTY AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Other payables and accrued expenses $ $ Due to a stockholder Due to related parties Total Current Liabilities DUETO DIRECTORS TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES — — DEFICIT ABMT Stockholders’ Deficit Common stock, $0.00001 par value, 100,000,000 shares authorized,56,574,850 and 56,474,850 shares issued and outstanding as of July 31, 2012 and October 31, 2011 Additional paid-in capital Deferred stock compensation ) ) Accumulated deficit during development stage ) ) Accumulated other comprehensive loss ) ) Total Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements F-1 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three months ended Nine months ended September 25, 2002 July 31, July 31, (Inception) through July 31, 2012 OPERATING EXPENSES General and administrative expenses $ Depreciation Research and development (Net of government grant) Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES) Government grants — — — Interest income 40 24 91 60 Interest paid to a stockholder and related parties ) Imputed interest ) Other, net ) ) ) Total Other Income (Expenses), net ) LOSS FROM OPERATIONS BEFORE TAXES ) Income tax expense — NET LOSS ) Net loss attributable to noncontrolling interests — NET LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS ) OTHER COMPREHENSIVE INCOME/(LOSS) Total other comprehensive income/(loss) Add: foreign currency translation income/(loss) attributable to noncontrolling interest — Foreign currency translation income/(loss) attributable to ABMT common stockholders ) ) ) COMPREHENSIVE LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) $ ) Net loss per share-basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements F-2 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT (UNAUDITED) Accumulated Common Stock Shares to be issued Stock Additional Deferred deficit during Accumulated other Number Number subscriptions Paid-in Stock development comprehensive Noncontrolling of Shares Amount of Shares Amount receivable capital Compensation stage loss interests Total Stock issued to founders for cash $ — $
